STEPHENS, P. J.
Petitioner brought suit in respondent court to foreclose a special assessment bond. The case was tried and the trial court decided in favor of petitioner but declined to sign the judgment because a moratorium law (Assembly Bill No. 16, Special Session of Legislature, 1934) had in the meantime become effective and would remain effective until February 28, 1935. Petitioner requests this court to direct the trial court to render judgment, contending that the moratorium act is unconstitutional.
Such moratorium law has been superseded by another and different moratorium act (Assembly Bill No. 75, Session of Legislature, 1935, approved and effective February 1, 1935). Further proceedings herein would be futile.
The petition is denied.
Grail, J., and Scott, J., pro tem., concurred.